COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 GENE TIPTON,                                  §
                                                               No. 08-12-00138-CV
             Appellant,                        §
                                                                  Appeal from the
 v.                                            §
                                                                97th District Court
 HALLIE BROCK, CAROLYN BROCK,                  §
 NIKI POWELL, WILLIAM THOMPSON                              of Montague County, Texas
 AND JILIAN HENSON, AS HEIRS OF                §
 LINDA THOMPSON, MICHAEL                                   (TC# 2009-0000007-M-CV)
 BEAVER, MARISA REEVES, AND                     §
 DINA ARTEBURY,

             Appellees.
                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment for

Appellant.

       We further order that Appellant recover from Appellees the appellate costs incurred by

Appellant and all costs incurred in the court below, for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF MARCH, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.